Citation Nr: 0218827	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  01-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to May 
1984. 

When this matter was last before the Board of Veterans 
Appeals (Board) in October 2001, inter alia, the claim was 
remanded to the Department of Veterans Affairs (VA) 
Muskogee, Oklahoma, Regional Office (RO) for additional 
development and readjudication in compliance with the 
Veteran's Claims Assistance Act (VCAA), that had been 
enacted during the pendency of the appeal.  As will be 
explained below, the requested development and 
readjudication have been accomplished and the case is now 
ready for appellate consideration.

It is noted for the record that contemporaneous with the 
development of the issue addressed herein, the veteran had 
also perfected appeals as to the issues of entitlement to 
service connection for residuals of a left knee injury, 
residuals of a left ankle injury, and a chronic low back 
disability.  In a June 2002 rating decision, service 
connection was granted for chronic left knee sprain, 
chronic left ankle sprain, and chronic low back strain.  
Consequently, these claims are no longer on appeal and 
will not be considered herein.  


FINDINGS OF FACT

1. All evidence necessary for review of the issue on 
appeal has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable 
to his claim and the evidence necessary to substantiate 
his claim.

2.  No competent medical evidence has been submitted which 
links or relates allergies to the veteran's period of 
active service.  



CONCLUSION OF LAW

Allergies were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection 
for allergies.  He claims that he currently has allergies 
that constantly give him problems, and that they 
originated in service.  

In the interest of clarity, the Board will initially 
address the matter of whether this case has been 
appropriately developed for appellate purposes.  In order 
to facilitate understanding of its decision, the pertinent 
law and VA regulations applicable to the issue on appeal 
will then be briefly set forth.  A factual background 
pertinent to the issue will be presented.  Finally, the 
Board will analyze the veteran's claim.

Veterans Claims Assistance Act 

As noted in the October 2001 Board remand, the November 
2001 letter from the RO, and a June 2002 supplemental 
statement of the case, there has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of these issues has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2002).  In filing his claim of 
entitlement to service connection in July 1999, the 
veteran utilized VA Form 21-526, the form designated for 
such purposes.  The claim appeared substantially complete 
on its face.  The veteran clearly identified the 
disability in question and the benefits sought. 

The former well grounded claim requirement

The RO initially denied the veteran's claims by finding 
that it was not well grounded.  See the September 2000 
statement of the case.  The VCAA eliminated the concept of 
a well grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, 14 Vet. App. (2000), in 
which the Court held that VA could not assist in the 
development of a claim that was not well grounded.

The current standard of review requires that after the 
evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in a supplemental statement of 
the case issued in June 2002, the RO readjudicated the 
issue listed above based on the substantive merits of the 
claim.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
April 2000 rating decision, the September 2000 statement 
of the case, the October 2001 Board remand, and the June 
2002 supplemental statement of the case.  A letter from 
the RO dated in November 2001, and the June 2002 
supplemental statement of the case specifically advised 
the veteran of his rights and responsibilities under the 
VCAA.  In the June 2002 supplemental statement of the 
case, the veteran was advised that there was no competent 
medical evidence that related allergies to service.  In 
the November 2001 letter and the June 2002 supplemental 
statement of the case, the veteran was advised what 
evidence he should submit and that VA would assist him in 
obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Based on the specific notice 
provided to the veteran and the development which has been 
accomplished, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the conducting of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  The RO obtained or attempted to obtain the 
veteran's VA and private treatment records as they were 
identified by the veteran.  In the November 2001 letter 
from the RO, the veteran was asked to submit the names of 
any private or VA medical providers who had treated him 
for the claimed disorder, along with completed 
authorizations, so that the RO could obtain any records 
identified.  The veteran did not respond to this request.  
It does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  

Additionally, the veteran was afforded pertinent VA 
examinations in November 1999, for the purpose of 
determining the existence of the claimed disorder, and 
whether it was related to service.  Accordingly, there is 
sufficient evidence to decide this claim.  The veteran was 
advised of the evidence he needed and was provided ample 
opportunity to submit or identify additional evidence or 
argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  

A disorder may also be service connected if the evidence 
of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  



Factual Background

Service medical records contain no complaints, findings, 
or treatment for allergies.  There are several entries in 
these records that indicate negative for the presence or 
allergies, or indicate no known allergies.  

Post-service medical records contain no complaints, 
findings, or treatment for allergies.  

Upon VA Nose, Sinus, Larynx and Pharynx examination in 
November 1999, the veteran reported that he had allergies 
with postnasal drip for which he takes over-the-counter 
antihistamines.  Examination of the oropharynx showed no 
inflammation or polyps.  The pertinent diagnosis was mild 
allergic rhinitis.  

Analysis

The veteran argues that he currently has allergies that 
originated in service. 

Service connection may be granted if the evidence 
establishes that the claimed disability is related to 
service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current 
claimed disability.  The Board finds that the evidence 
supports the current existence of allergies by virtue of 
the diagnosis of the November 1999 VA examination, and 
that the Hickson element (1) has therefore been satisfied 
as to that disability.  

With respect to Hickson element (2), there was no record 
of complaints, findings or treatment during service of 
allergies.  Consequently, it must be found that there is 
no documentation that the veteran sustained the disorder, 
or aggravated a pre-existing disorder, in service.  The 
Board must therefore find that Hickson element (2) has not 
been satisfied as to allergies.

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has allergies that are 
related to his period of active service, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Board has reviewed the entire body of evidence, 
including the private and VA examination medical records, 
the veteran's written statements, and the statements of 
the veteran's representative.  In this case, no competent 
medical evidence or opinion has been entered into the 
record which links or relates allergies to the veteran's 
period of active service.  Although the veteran was 
informed in the November 2001 letter from the RO and in 
the June 2002 supplemental statement of the case about the 
effect of the VCAA on his claim, and that what was lacking 
was medical evidence of a link between the allergies 
disability claimed and military service, he has not 
submitted nor has he referenced the location of any such 
evidence.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that he has allergies that are 
related to service.  Allergies were not shown in the 
service or post-service medical records until the VA 
examination of 1999, fifteen years after service.   The 
examiner who conducted the examination did not relate 
allergies to service.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for allergies.  As to the 
question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it 
is concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue is related to service, and thus against 
the claim for service connection for allergies.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for the 
claimed disorder must be denied.




ORDER

Entitlement to service connection for allergies is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

